                             Case 20-10161-LSS              Doc 131        Filed 02/20/20        Page 1 of 10




                                           UNITED STATES BANKRUPTCY COURT
                                                DISTRICT OF DELAWARE


             In re                                                             Chapter 11

             AMERICAN BLUE RIBBON HOLDINGS, LLC,                               Case No.: 20-10161 (LSS)
             a Delaware limited liability company, et al.,1
                                                                               (Jointly Administered)
                                        Debtors.


                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON FEBRUARY 24, 2020 AT 10:00 A.M. (ET)

             ADJOURNED MATTER

             1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
                      Cash Management System, (II) Authorizing the Continuation of Intercompany and
                      Affiliate Transactions, (III) Granting Administrative Priority Status to Postpetition
                      Intercompany and Affiliate Claims, (IV) Authorizing Use of Prepetition Bank Accounts
                      and Payment Methods, (V) Extending Time to Comply with Requirements of 11 U.S.C.
                      § 345(b), (VI) Scheduling Final Hearing, and (VII) Granting Related Relief [D.I. 4;
                      1/27/20]

                      Related Pleadings:

                               a)       Interim Order [D.I. 39; 1/28/20]

                               b)       Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                        [D.I. 60; 1/29/20]

                      Objection Deadline:                 February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                          Official Committee of Unsecured Creditors (the
                                                          “Committee”)]

                      Objections/Informal Responses:

                               c)       Informal response from the Committee




             1
                  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                  American Blue Ribbon Holdings, LLC (1224-Del.); Legendary Baking, LLC (2615-Del.); Legendary Baking
                  Holdings, LLC (2790-Del.); Legendary Baking of California, LLC (1760-Del.); and SVCC, LLC (9984-Ariz.).
                  The Debtors’ address is 3038 Sidco Drive, Nashville, TN 37204.



26042474.3
                        Case 20-10161-LSS        Doc 131      Filed 02/20/20       Page 2 of 10




                  Status:        By agreement of the Debtors and the Committee, this matter is adjourned
                                 to the next omnibus hearing, which is currently scheduled for March 27,
                                 2020, at 10:00 a.m. (ET).

             UNCONTESTED MATTERS WITH CERTIFICATIONS FILED

             2.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
                  Prepetition Sales, Use, and Franchise Taxes and Similar Taxes and Fees, (II) Authorizing
                  Banks and Other Financial Institutions to Receive, Process, Honor, and Pay Checks
                  Issued and Electronic Payment Requests Made Relating to the Foregoing, and
                  (III) Scheduling a Final Hearing [D.I. 6; 1/27/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 41; 1/28/20]

                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 60; 1/29/20]

                            c)   Certification of Counsel [D.I. 115; 2/18/20]

                            d)   Proposed Final Order

                  Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to February 19, 2020]

                  Objections/Informal Responses:

                            e)   Informal response from the Committee

                  Status:        A revised proposed form of order has been submitted under certification
                                 of counsel. A hearing is only necessary to the extent the Court has
                                 questions or concerns.

             3.   Debtors’ Motion for Entry of an Order Authorizing Maintenance, Administration, and
                  Continuation of Certain Customer Programs [D.I. 7; 1/27/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 55; 1/28/20]

                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 60; 1/29/20]

                            c)   Certificate of No Objection [D.I. 116; 2/18/20]

                            d)   Proposed Final Order

                                                          2
26042474.3
                        Case 20-10161-LSS        Doc 131        Filed 02/20/20   Page 3 of 10




                  Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to February 19, 2020]

                  Objections/Informal Responses:        None.

                  Status:        A certificate of no objection has been filed. The Committee confirmed it
                                 has no objection to the requested relief. A hearing is only necessary to the
                                 extent the Court has questions or concerns.

             4.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 363, and 541 of the
                  Bankruptcy Code, (I) Authorizing the Payment of Prepetition Claims Asserted Under the
                  Perishable Agricultural Commodities Act and the Packers and Stockyards Act and
                  (II) Authorizing Banks to Honor and Process Checks and Electronic Transfer Requests
                  Related to the Foregoing [D.I. 9; 1/27/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 56; 1/28/20]

                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 60; 1/29/20]

                            c)   Amended Interim Order [D.I. 86; 2/5/20]

                            d)   Certification of Counsel [D.I. 125; 2/18/20]

                            e)   Proposed Final Order

                  Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to February 19, 2020]

                  Objections/Informal Responses:

                            f)   Informal response from the Committee

                  Status:        A revised proposed form of order has been submitted under certification
                                 of counsel. A hearing is only necessary to the extent the Court has
                                 questions or concerns.

             5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Payment of
                  Certain Prepetition Employee Claims, (II) Authorizing Honoring of Certain Prepetition
                  Employee Benefits and Confirming Right to Continue Employee Benefits on Postpetition
                  Basis, (III) Authorizing Reimbursement for Prepetition Expenses, (IV) Authorizing
                  Payment of Withholding and Payroll-Related Taxes, (V) Authorizing Banks to Honor



                                                           3
26042474.3
                        Case 20-10161-LSS         Doc 131     Filed 02/20/20    Page 4 of 10




                  Prepetition Checks and Fund Transfers for Authorized Payments, and (VI) Scheduling
                  Final Hearing [D.I. 11; 1/27/20]

                  Related Pleadings:

                            a)   Interim Order [D.I. 44; 1/28/20]

                            b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                 [D.I. 60; 1/29/20]

                            c)   Certification of Counsel [D.I. 122; 2/18/20]

                            d)   Proposed Final Order

                  Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                Committee to February 19, 2020]

                  Objections/Informal Responses:

                            e)   Informal response from the Committee

                  Status:        A revised proposed form of order has been submitted under certification
                                 of counsel. A hearing is only necessary to the extent the Court has
                                 questions or concerns.

             6.   Debtors’ First Omnibus Motion for the Entry of an Order, Pursuant to Sections 105(a),
                  365(a) and 554(a) of the Bankruptcy Code, Authorizing the Debtors to (I) Reject Certain
                  Unexpired Non-Residential Real Property Leases and (II) Abandon Any Remaining
                  Property Located at the Leased Premises Nunc Pro Tunc to the Petition Date [D.I. 13;
                  1/27/20]

                  Related Pleadings:

                            a)   Notice of Hearing [D.I. 59; 1/29/20]

                            b)   Certification of Counsel [D.I. 129; 2/19/20]

                            c)   Proposed Order

                  Objection Deadline:           February 10, 2020 at 4:00 p.m. (ET) [Extended for
                                                WAMAC, LLC to February 12, 2020 at 4:00 p.m. (ET)]

                  Objections/Informal Responses:

                            d)   Maricopa County Treasurer’s Objection [D.I. 92; 2/7/20]



                                                          4
26042474.3
                        Case 20-10161-LSS         Doc 131      Filed 02/20/20    Page 5 of 10




                            e)   Limited Objection of Busard-Hargeaves Enterprises, LLC [D.I. 99;
                                 2/10/20]

                            f)   Informal response from SCFRC-HW-G LLC

                  Status:        A revised proposed form of order has been submitted under certification
                                 of counsel. A hearing is only necessary to the extent the Court has
                                 questions or concerns.

             7.   Debtors’ Application, Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of
                  the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1, for Entry of an Order
                  Authorizing Employment and Retention of KTBS Law LLP, f/k/a Klee, Tuchin,
                  Bogdanoff & Stern LLP as Counsel for the Debtors and Debtors in Possession Nunc Pro
                  Tunc to the Petition Date [D.I. 68; 1/31/20]

                  Related Pleadings:

                            a)   Certification of Counsel [D.I. 117; 2/18/20]

                            b)   Proposed Order

                  Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                  Objections/Informal Responses:

                            c)   Informal response from the Office of the United States Trustee

                  Status:        The Debtors have addressed the concerns of the Office of the United
                                 States Trustee as noted in the related certification of counsel. A hearing is
                                 only necessary to the extent the Court has questions or concerns.

             8.   Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                  Conaway Stargatt & Taylor, LLP as Counsel for the Debtors, Nunc Pro Tunc to the
                  Petition Date [D.I. 69; 1/31/20]

                  Related Pleadings:

                            a)   Certification of Counsel [D.I. 118; 2/18/20]

                            b)   Proposed Order

                  Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                  Objections/Informal Responses:

                            c)   Informal response from the Office of the United States Trustee


                                                           5
26042474.3
                         Case 20-10161-LSS         Doc 131      Filed 02/20/20    Page 6 of 10




                   Status:        The Debtors have addressed the concerns of the Office of the United
                                  States Trustee as noted in the related certification of counsel. A hearing is
                                  only necessary to the extent the Court has questions or concerns.

             9.    Debtors’ Application for Authority to Retain and Employ Epiq Corporate Restructuring,
                   LLC as Administrative Advisor Effective as of the Petition Date [D.I. 70; 1/31/20]

                   Related Pleadings:

                             a)   Certification of Counsel [D.I. 119; 2/18/20]

                             b)   Proposed Order

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                   Objections/Informal Responses:

                             c)   Informal response from the Office of the United States Trustee

                   Status:        A revised proposed form of order has been submitted under certification
                                  of counsel. A hearing is only necessary to the extent the Court has
                                  questions or concerns.

             10.   Debtors’ Motion for an Order Authorizing (I) the Debtors to Retain, Employ, and
                   Compensate Certain Professionals Utilized by the Debtors in the Ordinary Course of
                   Business Nunc Pro Tunc to the Petition Date and (II) Waiving Certain Information
                   Requirements of Local Rule 2016-2 [D.I. 71; 1/31/20]

                   Related Pleadings:

                             a)   Certification of Counsel [D.I. 120; 2/18/20]

                             b)   Proposed Order

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                   Objections/Informal Responses:

                             c)   Informal response from the Office of the United States Trustee

                   Status:        A revised proposed form of order has been submitted under certification
                                  of counsel. A hearing is only necessary to the extent the Court has
                                  questions or concerns.




                                                            6
26042474.3
                         Case 20-10161-LSS         Doc 131      Filed 02/20/20      Page 7 of 10




             11.   Debtors’ Motion for Entry of an Administrative Order Establishing Procedures for
                   Interim Compensation and Reimbursement of Expenses of Professionals [D.I. 72;
                   1/31/20]

                   Related Pleadings:

                             a)   Certification of Counsel [D.I. 124; 2/18/20]

                             b)   Proposed Order

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                   Objections/Informal Responses:

                             c)   Informal response from the Committee

                   Status:        A revised proposed form of order has been submitted under certification
                                  of counsel. A hearing is only necessary to the extent the Court has
                                  questions or concerns.

             12.   Debtors’ Motion for Entry of an Order Providing that Any Creditors’ Committee Is Not
                   Authorized or Required to Provide Access to Confidential or Privileged Information to
                   Creditors [D.I. 74; 1/31/20]

                   Related Pleadings:

                             a)   Certificate of No Objection [D.I. 121; 2/18/20]

                             b)   Proposed Order

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                   Objections/Informal Responses:       None.

                   Status:        A certificate of no objection has been filed. A hearing is only necessary to
                                  the extent the Court has questions or concerns.

             13.   Debtors’ Motion, Pursuant to Sections 501 and 502 of the Bankruptcy Code, Bankruptcy
                   Rules 2002 and 3003(c)(3), and Local Rule 2002-1(e), for Order Establishing Deadlines
                   for Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof
                   [D.I. 75; 1/31/20]

                   Related Pleadings:

                             a)   Certification of Counsel [D.I. 123; 2/18/20]



                                                            7
26042474.3
                         Case 20-10161-LSS         Doc 131     Filed 02/20/20    Page 8 of 10




                             b)   Proposed Order

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET)

                   Objections/Informal Responses:

                             c)   Informal response from the Committee

                   Status:        The Debtors have addressed the concerns of the Committee as noted in the
                                  related certification of counsel. A hearing is only necessary to the extent
                                  the Court has questions or concerns.

             UNCONTESTED MATTER GOING FORWARD

             14.   Debtors’ Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105,
                   362, 363, 364 and 507, (I) Approving Postpetition Financing, (II) Granting Liens and
                   Providing Superpriority Administrative Expense Status, (III) Modifying Automatic Stay,
                   (IV) Granting Related Relief, and (V) Scheduling Final Hearing [D.I. 12; 1/27/20]

                   Related Pleadings:

                             a)   Interim Order [D.I. 45; 1/28/20]

                             b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                  [D.I. 60; 1/29/20]

                             c)   Notice of Filing of Proposed Final DIP Order [D.I. 130; 2/20/20]

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to February 20, 2020 at 5:00 p.m. (ET)]

                   Objections/Informal Responses:

                             d)   Maricopa County Treasurer’s Objection [D.I. 93; 2/7/20]

                             e)   Informal response from the Committee

                   Status:        The Debtors have resolved the objection of the Maricopa County
                                  Treasurer’s office, and have resolved the informal response from the
                                  Committee through changes to the proposed final order. A hearing on the
                                  final relief requested by the motion is going forward on an uncontested
                                  basis.




                                                           8
26042474.3
                         Case 20-10161-LSS        Doc 131       Filed 02/20/20    Page 9 of 10




             CONTESTED MATTER GOING FORWARD

             15.   Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the Debtors’
                   Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
                   Utility Companies From Altering, Refusing, or Discontinuing Services, (III) Approving
                   the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and
                   (IV) Granting Related Relief [D.I. 5; 1/27/20]

                   Related Pleadings:

                             a)   Interim Order [D.I. 40; 1/28/20]

                             b)   Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                  [D.I. 60; 1/29/20]

                   Objection Deadline:           February 14, 2020 at 4:00 p.m. (ET) [Extended for the
                                                 Committee to February 19, 2020]

                   Objections/Informal Responses:

                             c)   Objection of Certain Utility Companies (the “Objecting Utilities”)
                                  [D.I. 111; 2/13/20]

                             d)   Informal response from Waste Management

                             e)   Informal response from the Committee

                   Status:        The Debtors have resolved the informal responses of Waste Management
                                  and the Committee through changes to the proposed final order. The
                                  Debtors are working to resolve the objection of the Objecting Utilities, and
                                  anticipate submitting a revised proposed final order resolving the
                                  objection at or prior to the hearing. A hearing on the final relief requested
                                  by the motion is currently going forward.


                                               [Signature Page Follows]




                                                            9
26042474.3
                        Case 20-10161-LSS     Doc 131     Filed 02/20/20   Page 10 of 10




             Dated: February 20, 2020   /s/ Ian J. Bambrick
                                        Michael R. Nestor, Esq. (DE Bar No. 3526)
                                        Robert F. Poppiti, Jr., Esq. (DE Bar No. 5052)
                                        Ian J. Bambrick, Esq. (DE Bar No. 5455)
                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, DE 19801
                                        Tel: (302) 571-6600
                                        Fax: (302) 571-1253
                                        mnestor@ycst.com
                                        rpoppiti@ycst.com
                                        ibambrick@ycst.com

                                        and

                                        David A. Fidler, Esq.
                                        Jonathan M. Weiss, Esq.
                                        Sasha M. Gurvitz, Esq.
                                        KTBS LAW LLP, f/k/a Klee, Tuchin, Bogdanoff & Stern LLP
                                        1999 Avenue of the Stars, 39th Floor
                                        Los Angeles, CA 90067
                                        Tel: (310) 407-4023
                                        Fax: (310) 407-9090
                                        dfidler@ktbslaw.com
                                        jweiss@ktbslaw.com
                                        sgurvitz@ktbslaw.com

                                        Proposed Counsel to Debtors and Debtors in Possession




                                                     10
26042474.3
